DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55, 60-63 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over “NR DL Beam Management Operations” (hereinafter Samsung) in view of US 2019/ 0013983 (hereinafter Gao).
Regarding claims 55 and 63, Samsung teaches a method / wireless device for facilitating beam selection in a wireless communications network (Figure 1), wherein the wireless device is configured to perform measurements on beam-formed reference signals (RS) (Figure 1: details DL reference signal transmission/reception using Tx/Rx beam sweeping) and to use Uplink Signal (US) sequences to report selected beams (2.2: details Uplink Beam Reporting), the method comprising: receiving a beam-formed RS (Figure 1: details DL reference signal reception; 2.1, lines 1-2: details received beamformed signal); and performing a transmission of a US sequence to a radio network node (Figure 3: details UE transmits beam reporting; 2.2, lines 4-6: details scheduled uplink resource can be used), wherein the US sequence is based on a first parameter indicating a mapping between the received beam-formed RS and the US sequence (2.1, lines 6-7: details the UE can measure the quality of channel(s) between TRP Tx beam(s) and UE Rx beam(s)… there could be some ID to distinguish and identify the different beams among TRP(s) and UE, as first parameter indicating mapping between received RS and US sequence), and the transmission is performed by taking a second parameter into account (Figure 3: details TRP schedules resource for UE beam reporting, as second parameter). 
Samsung does not explicitly teach wherein the second parameter distinguishes the US sequence being reported from the wireless device from the same US sequence being reported from one or more other wireless devices. 
However, Gao teaches the second parameter distinguishes the US sequence being reported from the wireless device from the same US sequence being reported from one or more other wireless devices ([0115]: details all scheduled terminals may transmit the pilot signals over allocated uplink transmit beams, as second parameter, pilot signal may be reused across different user terminals, as distinguishes same US sequence being reported from other devices).


Regarding claims 60 and 68, Samsung teaches receiving a configuration, wherein the configuration comprises the first parameter and/or the second parameter (2.1, lines 3-5: details TRP can transmit beam-specific signals using Tx beam sweeping, as first parameter, while UE receives such signals using Rx beam sweeping, as second parameter). 

Regarding claims 61 and 69, Samsung teaches receiving a transmission over the beam corresponding to the transmitted US sequence (2.3, lines 1-5: details based on the reported information, as receiving transmission, network can compare and select which beam to use for communication with UE, as over beam corresponding to US sequence).  

Regarding claims 62 and 70, Samsung teaches wherein the wireless device is configured to use the US sequence also for a second beam-formed RS of a second beam (Figure 4; 2.4; 2.5: details multi-beam based system, as second beam-formed RS of second beam) and performing the transmission comprises transmitting (Figure 3; 2.2: details scheduling beam reporting to report measured beam information, as report the beam-formed RS).

Claims 56-58 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Gao, further in view of US 2020/0314853 (hereinafter Tang).
Regarding claims 56 and 64, Samsung does not explicitly teach wherein the second parameter is a time offset and performing the transmission comprises transmitting the US sequence at a time based on the time offset. 
However, Tang teaches the second parameter is a time offset ([0133]: details configures the time domain offset by broadcasting) and performing the transmission comprises transmitting the US sequence at a time based on the time offset ([0133]: details receive uplink sequence transmitted on resources according to the time domain offset).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Tang and include the second parameter is a time offset and performing the transmission comprises transmitting the US sequence at a time based on the time offset of Tang with Samsung.  Doing so would decrease meaningless transmission and improve the resource utilization (Tang, at paragraph [0004]).


However, Tang teaches the second parameter is a frequency offset ([0133]: details configures the frequency domain offset by broadcasting) and performing the transmission comprises transmitting the US sequence in a frequency based on the frequency offset ([0133]: details receive uplink sequence transmitted on resources according to the frequency domain offset).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Tang and include the second parameter is a frequency offset and performing the transmission comprises transmitting the US sequence in a frequency based on the frequency offset of Tang with Samsung.  Doing so would decrease meaningless transmission and improve the resource utilization (Tang, at paragraph [0004]).

Regarding claims 58 and 66, Samsung does not explicitly teach wherein the second parameter is an indication to use an identity of the wireless device, wherein the method further comprises adding the identity of the wireless device to the US sequence mapped to the received beam-formed RS and performing the transmission comprises transmitting the US sequence with the added identity. 
However, Tang teaches the second parameter is an indication to use an identity of the wireless device ([0132]: details receive the identification information), and ([0132][0153]: details uplink sequence may carry the identification information, as adding the identity of wireless device, support analog beam forming, analog reference signal for training) and performing the transmission comprises transmitting the US sequence with the added identity ([0132]: details uplink sequence may carry the identification information).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Tang and include wherein the second parameter is an indication to use an identity of the wireless device, wherein the method further comprises adding the identity of the wireless device to the US sequence mapped to the received beam-formed RS and performing the transmission comprises transmitting the US sequence with the added identity of Tang with Samsung.  Doing so would decrease meaningless transmission and improve the resource utilization (Tang, at paragraph [0004]).

Claims 59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of Gao, further in view of US 2018/0159603 (hereinafter Kim).
Regarding claims 59 and 67, Samsung does not explicitly teach wherein the second parameter is an indication to use a scrambling sequence or function for the wireless device, wherein performing the transmission further comprises scrambling the US sequence using the scrambling sequence or function. 
 ([0141]: details the uplink control information may be scrambled via a UE-specific scrambling sequence and transmitted through a PUCCH). 
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Kim and include wherein the second parameter is an indication to use a scrambling sequence or function for the wireless device, wherein performing the transmission further comprises scrambling the US sequence using the scrambling sequence or function of Kim with Samsung.  Doing so would prevent overhearing (Kim, at paragraph [0141]).

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered.
Regarding the 112 rejection, Applicant’s argument for the 112 rejection is persuasive.
Regarding the obviousness rejections, these arguments are not persuasive.
Specifically, Applicant appears to have misinterpreted the wording in the rejection for the limitation of line 3 on page 4 of the action. This portion of the action is not stating at the resource is the sequence. It is stating that the resource can be used for reporting as for US sequence of the claim. In other words, the limitation is about performing 
In addition, Applicant also alleges that the “US sequence” in claim 55 cannot be read to mean the “beam reports” of Samsung.  Specifically, Applicant alleges that the beam reports does not contain a “sequence” that is mapped. Examiner respectfully disagrees.  The claim merely requires that the US sequence for reporting selected beams.  Samsung teaches this limitation.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the specification describes US sequences) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Explicitly reciting the details of the sequences in the claims may overcome the cited prior art.  
Applicant also alleges that the second parameter as detailed in Gao and/or Tang would not have motivated the ordinary skilled person to modify Samsung. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is found in the Gao and/or Tang references themselves. 
Furthermore, what the “offsets” is referring to as described by the Applicant in the remarks is not explicitly recited in the claim. Furthermore, Tang in paragraphs 132 and 153 teaches the claimed “identity” which read on the limitation “adding the identity”. Explicitly reciting how the identity is used and its relationship with the transmitting with the added identity may overcome the cited reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng (US 2019/0104549) details initial access in high frequency wireless systems.
Jeong (US 2013/0301567) details scheme for performing beamforming in communication system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/J.K./           Patent Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415